DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2019/0277197 A1 to Kesseli et al. 
Kesseli et al. clearly teaches a gas turbine engine, comprising: 
a gas turbine engine (see Figure 5) including, in fluid flow series: 
a gas-generator compressor (513); 
a combustor (515); 
a gas-generator turbine (516); and 
a variable-speed free power turbine (521); 
a variable-frequency electric machine (522) rotatably connected with the free power turbine; and 

With regards to claim 2, Kesseli et al. discloses: 
the variable frequency electric machine being a permanent-magnet (see paragraphs [0008] and [0075]) synchronous electric machine. 
With regards to claim 3, Kesseli et al. discloses: 
the power converter is configured to output a fixed frequency of from 360 to 440 hertz (see paragraphs [0005], [0014], [0019]-[0021], [0072], [0081], and [0090]; see claims 6, 12, and 17). 
With regards to claim 4, Kesseli et al. discloses: 
the power converter is configured to output a fixed frequency of from 390 to 410 hertz (see paragraphs [0005], [0014], [0019]-[0021], [0072], [0081], and [0090]; see claims 6, 12, and 17). 
With regards to claim 5, Kesseli et al. discloses: 
the power converter comprises a rectifier stage (see paragraphs [0005], [0019]-[0021], 72, and [0090]; see claims 1, 5, 7, 11, 13, and 16) and an inverter stage (see paragraphs [0005], [0014], [0017], [0019]-[0021], [0056], [0060], [0063], [0070], [0072], [0081], [0084], [0088], and [0090]; see Figures 1 and 5; see claims 1, 5, 7, 11, 13, and 16). 
With regards to claim 6, Kesseli et al. discloses: 
the power converter being a fully-rated converter. 
With regards to claim 9, Kesseli et al. discloses: 
a load compressor (511) for supply of compressed air. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0277197 A1 to Kesseli et al. in view of U.S. Patent Application Publication No. 2004/0119454 A1 to Change et al. 
Kesseli et al. clearly teaches a gas turbine engine as described above (see paragraph 4). 
However, it fails to disclose the power converter being a bidirectional power converter. 
Change et al. discloses a distributed system and methodology of electrical power regulation, conditioning and distribution on an aircraft, comprising: 
a power converter (see Abstract; see paragraphs [0009], [0011]-[0013], [0015], [0016], [0019], [0023]-[0026], [0028]-[0030], [0032], [0034], and [0035] ; see Figures 2 and 3; see claims 1-3, 5-7, 9, 12, 17, 18, and 21) being a bidirectional (see Abstract; see paragraphs [0009], [0011]-[0013], [0015], [0016], [0029], [0030], [0034], [0035]; see claim 2, 6, 17, 18, and 21) power converter. 
It would have been obvious to one skilled in the art before the effective filling date of the invention to use the bidirectional power converter disclosed by Change et al. on the gas turbine engine disclosed by Kesseli et al., for the purpose of converting “the variable frequency AC raw power to a fully regulated adjustable-frequency and adjustable-voltage power to control AC motors and other high performance variable frequency AC loads.” (see Abstract). 
With regards to claim 8, Change et al. discloses: 
the bidirectional power converter being configured for converting a variable frequency, alternating current to a direct current intermediate, and convert the direct current intermediate to a fixed frequency alternating current, and vice versa. 
With regards to claim 15, Change et al. discloses: 
the turboelectric generator system being an auxiliary power unit for an airliner. 
Allowable Subject Matter
Claims 10-14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter. 
The prior art of record, taken alone or in combination, does not teach or suggest a turboelectric generator system as recited by dependent claim 10, comprising: 
a second electric machine configured to drive the load compressor. 
The prior art of record, taken alone or in combination, does not teach or suggest a turboelectric generator system as recited by dependent claim 11, comprising: 
the load compressor being rotatably connected with the free power turbine. 
Dependent claims 12-14 and 16 are considered allowable due to their respective dependence on objected dependent claims 10 and 11. 
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021. The examiner can normally be reached 9:00 AM - 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han` can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/PEDRO J CUEVAS/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        January 14, 2022